Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 9-15, 17-21 and 24-31 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments/arguments dated 6-6-22 are persuasive to overcome all the pending rejections as to the point that the prior art fails to teach or render obvious a system for processing an object including the system comprising: a plurality of processing stations arranged in a 1D array in plan-view, each of the plurality of processing stations comprising, respectively, a holder with a base plate providing a generally horizontal support surface on which an object to be processed may rest, the base plate being rotatable about a generally vertical axis and including through-holes through which particulate contaminants removed from the object can pass; and a shield arranged at one of the plurality of processing stations and comprising a housing defining a chamber in which the holder of the processing station at which the shield is arranged, and one or more nozzles arranged in the chamber, the one or more nozzles being arranged to be in fluid communication with a fluid source for directing fluid to the object on the holder of the processing station at which the shield is arranged and thereby removing particulate contaminants from the object as in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713